Citation Nr: 0218239	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  99-05 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
gastroenteritis (claimed as dizziness, vomiting, and 
headaches).

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
renal failure (claimed as dizziness, vomiting, and 
headaches).

3. Whether new and material evidence has been submitted 
entitlement to service connection for tinea versicolor 
(claimed as an undiagnosed illness manifested by a skin 
condition).

4. Entitlement to service connection for muscle and joint 
pain, as a manifestation of an undiagnosed illness.

5. Entitlement to service connection for insomnia, claimed 
as an undiagnosed illness manifested by sleep problems.

6. Entitlement to service connection for a digestive 
disorder, as a manifestation of an undiagnosed illness.

7. Entitlement to service connection for headaches, as a 
manifestation of undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his father, and his friend


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from August 1989 
to June 1993.  

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.  The veteran initiated his 
appeal by filing a notice of disagreement (NOD) on a 
Statement on Support of Claim, VA Form 21-4138, in January 
1999.  The Board notes that, in his substantive appeal 
received in February 1999, the veteran withdrew his claim 
of entitlement to service connection to a disorder 
manifested by weight loss, as due to an undiagnosed 
illness.  See 38 C.F.R. § 20.204 (2002). 

The Board further notes that, in an unappealed March 1996 
decision, the RO denied the veteran's claims for service 
connection for gastroenteritis and renal failure (also 
claimed as dizziness, vomiting, and headaches) and for 
tinea versicolor.  This determination is final, and 
ordinarily may not be reopened without evidence deemed to 
be new and material.  However, where a prior claim for 
service connection has been denied, and a current claim 
contains a different diagnosis (even one producing the 
same symptoms in the same anatomic system), a new decision 
on the merits is required.  See Ephraim v. Brown, 82 F.3d 
399, 402 (Fed. Cir. 1996); but see Ashford v. Brown, 10 
Vet. App. 120, 123 (1997) (a new etiological theory does 
not constitute a new claim).

In all other respects, the RO's March 1996 determination 
is final, and may not be reopened without evidence deemed 
to be new and material.  The current appeal comes before 
the Board from an RO rating decision of December 1998 that 
again denied the claim of entitlement to service 
connection for gastroenteritis and renal failure (claimed 
as dizziness, vomiting, and headaches) and for tinea 
versicolor (claimed as an undiagnosed illness manifested 
by a skin condition).

The Board points out in this regard that, while it is not 
made clear in the record, it appears that, in February 
1998, the RO reopened the veteran's claims and then denied 
them in December 1998.  However, before the Board may 
reopen a previously denied claim, it must conduct an 
independent review of the evidence to determine whether 
new and material evidence has been submitted sufficient to 
reopen a prior final decision.  See Barnett v. Brown, 8 
Vet. App. 1 (1995); aff'd, 83 F.3d 1380 (Fed.Cir. 1996).  
Furthermore, if the Board finds that new and material 
evidence has not been submitted, it is unlawful for the 
Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  Consequently, the first issue that 
must be addressed by the Board, regarding the issues of 
entitlement to service connection for gastroenteritis and 
renal failure (claimed as dizziness, vomiting,and 
headaches) and tinea versicolor is whether the previously 
denied claims ought to be reopened.  38 U.S.C.A. § 5108 
(West 1991).

With further regard to the December 1998 rating decision, 
the Board notes that, in his January 1999 NOD, the veteran 
stated that he wished "to appeal your rating decision of 
12-10-98" and that he felt "all my problems are from 
active duty".  That statement is somewhat ambiguous, and 
raises the question of whether he intended to appeal only 
the service-connection issues, or also wished to appeal 
the matters of a compensable evaluation for residuals of a 
right ankle fracture and a 10 percent evaluation based 
upon multiple, noncompensable, service-connected 
disabilities, which were also dealt with in the December 
1998 rating decision.  Based upon judicial caselaw, if the 
Board were to construe the veteran's NOD as including the 
increased-rating issues, we would be required to remand 
this issue to the RO for issuance of a statement of the 
case (SOC).  See Manlincon v. West, 12 Vet. App. 238 
(1999).  The Board concludes, however, that the veteran 
did not intend to appeal the increased-rating issues, 
because the NOD, with its reference to active duty, 
appears to have clearly contested the service-connection 
matters.  Moreover, neither the veteran nor his 
representative objected to the RO's February 1999 SOC, 
which did not address those issues, nor did they raise or 
contest any rating issues at the hearing in June 1999.


FINDINGS OF FACT

1.  The RO denied the appellant's claims of entitlement to 
service connection for gastroenteritis and renal failure 
(also claimed as dizziness, vomiting, and headaches) and 
tinea versicolor in March 1996, and he was notified of the 
RO's determination in April 1996, but did not appeal.

2.  The evidence received since the March 1996 RO 
determination that denied entitlement to service 
connection for gastroenteritis and renal failure (also 
claimed as dizziness, vomiting, and headaches) and tinea 
versicolor is cumulative of evidence previously 
considered, is not both new and material, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims.

3.  The appellant served in the Southwest Asia Theater of 
operations during the Persian Gulf War, and received the 
Southwest Asia Service Medal and the Kuwaiti Liberation 
Medal.

4.  At his June 1999 personal hearing, the appellant 
testified that joint pain affected his whole body and that 
he first began to have insomnia and digestive and skin 
problems while in the Persian Gulf area.

5.  Medical evidence of record reflects that the appellant 
fractured his right ankle in 1990, and was treated for 
gastroenteritis in August 1993.

6.  VA examination reports in March and August 1998 and 
December 1999 reflect diagnoses of possible 
gastroesophageal reflux disease, myalgia, and tension 
headaches.

7.  The preponderance of the competent and objective 
medical evidence of record does not demonstrate that the 
veteran has muscle and joint pain, insomnia, a digestive 
disorder, or headaches as manifestations of an undiagnosed 
illness.


CONCLUSIONS OF LAW

1.  The March 1996 rating decision that denied service 
connection for gastroenteritis and renal failure (also 
claimed as dizziness, vomiting, and headaches) and for 
tinea versicolor is final; new and material evidence has 
not been submitted to reopen the claims of entitlement to 
service connection for gastroenteritis and renal failure 
(also claimed as dizziness, vomiting, and headaches) or 
for tinea versicolor.  38 U.S.C.A. §§ 1110, 1131, 1117, 
5108, 7105 (West 1991 & Supp. 2002); Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100-
5103A, 5106-7 (West Supp. 2002)); 38 C.F.R. §§ 3.156(a), 
3.300, 3.303, 3.317 (2001); 66 Fed. Reg. 45,630-632 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.159 (2002)).

2.  Service connection for muscle and joint pain, as a 
manifestation of an undiagnosed illness, is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 1117, 1131, 5107 (West 1991 & 
Supp. 2002); Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West Supp. 
2002)); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2001); 66 
Fed. Reg. 45,630-632 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.159) (2002)).

3.  Service connection for insomnia (claimed as an 
undiagnosed illness manifested by sleep problems) is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 
1991 & Supp. 2002); Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West Supp. 2002)); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.317 (2001); 66 Fed. Reg. 45,630-632 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.159).

4.  Service connection for a digestive condition, as a 
manifestation of an undiagnosed illness is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 3.317, 1131, 5107 (West 1991 & 
Supp. 2002); Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West Supp. 
2002)); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2001); 66 
Fed. Reg. 45,630-632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159).

5.  Service connection for headaches, as a manifestation 
of undiagnosed illness is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 1117, 1131, 5107 (West 1991 & Supp. 2002); 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100-5103A, 5106-7 (West Supp. 2002)); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317  (2001); 66 Fed. 
Reg. 45,630-632 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Veterans Claims Assistance Act

The appellant has requested service connection for 
gastroenteritis and renal failure (also claimed as 
dizziness, vomiting and headaches), muscle and joint pain, 
tinea versicolor, and for a digestive disorder, insomnia, 
and headaches as due to an undiagnosed illness.  Before 
addressing these issues, the Board notes that, in November 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-175 
(2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West Supp. 2002)), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new 
statute revised the former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant must come forward first with evidence to well 
ground a claim before the Secretary of Veterans Affairs is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.

Judicial caselaw is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of 
Appeals for Veterans Claims has held that the entire VCAA 
potentially affects claims pending on or filed after the 
date of enactment (as well as certain claims that were 
finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  That analysis would include cases that 
had been decided by the Board before the VCAA, but were 
pending in Court at the time of its enactment.  However, 
the U.S. Court of Appeals for the Federal Circuit has 
recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 
3(a) of the VCAA (covering duty-to-notify and duty-to-
assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that a remand for the Board 
to consider the matters on appeal in light of the VCAA 
sections codified at sections 5102, 5103 and 5103A is not 
required).  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated 
that it was not deciding that question at this time.  In 
this regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  Therefore, for purposes of the 
present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or 
the Board on the date of its enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The intended 
effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress 
regarding the timing and scope of assistance VA will 
provide a claimant who files a substantially complete 
application for VA benefits.  These new regulations also 
provide guidelines regarding VA's duties to notify 
claimants of necessary information or evidence and to 
assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of 
the date of enactment of the VCAA, interpret and implement 
the mandates of the statute, "and do not provide any 
rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.  For the reasons discussed below, the Board 
finds that the requirements of the VCAA and the 
implementing regulations, to the extent they are 
applicable, have been satisfied in this matter.  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants 
of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain 
a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  The VA 
examinations obtained in December 1997, March and August 
1998, and in December 1999 fulfill these criteria.

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement 
of the case (SOC), and supplemental statements of the case 
(SSOCs), issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claims.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claims, and the SOC and SSOCs issued by the RO 
clarified what evidence would be required to establish 
service connection.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), 
infra; VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).

Further, in an April 2002 letter, the RO advised the 
veteran of the Veterans Claims Assistance Act and the new 
duty-to-assist regulations.  Therein, the RO expressly 
advised the veteran that VA would make reasonable efforts 
to obtain any additional evidence which the veteran might 
identify as pertinent to his claim, including evidence 
such as private medical records, employment records, 
records from government agencies, etc., and to secure 
medical opinions is appropriate in deciding the claim.  He 
was advised of what evidence the RO would attempt to 
retrieve, and of his responsibilities in obtaining such 
evidence (e.g., adequately identifying such records).  A 
copy of that letter was also sent to the veteran's 
accredited service representative.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (noting that VA must 
communicate with claimants as to the evidentiary 
development requirements of the VCAA).

Of significance in the present matter, as to the claims 
for service connection for gastroenteritis and renal 
failure (also claimed as dizziness, vomiting, and 
headaches) and for tinea versicolor, is language in the 
VCAA that provides:

Rule with respect to disallowed claims.-Nothing 
in this section shall be construed to require 
the Secretary to reopen a claim that has been 
disallowed except when new and material evidence 
is presented or secured, as described in section 
5108 of this title. 

38 U.S.C.A. § 5103A(f) (West Supp. 2002)

Clearly, therefore, to whatever extent the new legislation 
has changed the approach to developing evidence in claims, 
it has not modified the longstanding requirement that a 
previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that new and material evidence has been submitted.  
Amendments to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.156(a) (2002)).  Since the appellant's request to 
reopen his claim was filed in September 1997, the 
regulations in effect prior to August 29, 2001, are for 
application.

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that 
any additional information or evidence is needed to 
substantiate his claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (now codified as amended at 38 U.S.C. § 5103).  
Likewise, it appears that all obtainable evidence 
identified by the appellant relative to his claims has 
been obtained and associated with the claims file, and 
that he has not identified any other pertinent evidence, 
not already of record, which would need to be obtained for 
an equitable disposition of this appeal. 

Further, the Act also requires VA to provide a medical 
examination when such an examination is necessary to make 
a decision on the claim.  VCAA § 3(a) (codified at 38 
U.S.C. 5103A(d)).  The VA medical examinations obtained in 
December 1997, March and August 1998, and in December 1999 
that are described below satisfied this obligation.  Thus, 
the Board is satisfied that all relevant facts have been 
properly and sufficiently developed, and that the 
appellant will not be prejudiced by our proceeding to a 
decision on the basis of the evidence currently of record 
regarding his claims for service connection for 
gastroenteritis and renal failure (also claimed as 
dizziness, vomiting, and headaches), muscle and joint 
pain, tinea versicolor, and a digestive disorder, 
insomnia, and headaches, claimed as due to an undiagnosed 
illness.


Of necessity, because the RO did not have the opportunity 
to adjudicate the veteran's claims pursuant to the VCAA, 
the Board has considered the applicability of Bernard v. 
Brown, supra.  In Bernard, the Court held that, before the 
Board addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such 
evidence or argument, and an opportunity to address the 
question at a hearing, and whether the claimant has been 
prejudiced by any denials of those opportunities.  As 
discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification 
and development actions required by the new legislation 
appear to have been completed to the extent necessary 
under the circumstances.

Accordingly, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his 
claims, under both former law and the new VCAA, to the 
extent it is applicable.  The Board, therefore, finds that 
no useful purpose would be served in remanding this matter 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In fact, the Court 
has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc); see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(2000); VCAA § 4, 114 Stat. 2096, 2098-99 (codified as 
amended at 38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that a veteran 
need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail.  The Court has also stated, "It is clear that to 
deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert.


II.  New and Material Evidence 

The RO, in a decision dated March 1996, denied the 
veteran's claims for service connection for 
gastroenteritis and renal failure (also claimed as 
dizziness, vomiting, and headaches) and for tinea.  The RO 
noted that gastroenteritis and renal failure (also claimed 
as dizziness, vomiting, and headaches) neither occurred in 
nor was caused by service.  Although the veteran was 
treated for these symptoms during the year following 
discharge, the RO reported that the disabilities were not 
shown in the service medical records.  The RO further 
found that there was no permanent residual or chronic 
disability shown in the service medical records to warrant 
service connection for tinea.  The veteran was duly 
notified of the RO's action, and did not appeal, and the 
decision was therefore final, based upon the evidence then 
of record.  38 U.S.C.A. § 7105.

The evidence of record at the time of the RO's March 1996 
decision that denied service connection for 
gastroenteritis and renal failure (also claimed as 
dizziness, vomiting, and headaches) and tinea included the 
veteran's service medical records.  The service medical 
records reveal that when examined for enlistment into 
service in September 1988, the veteran's skin, 
genitourinary system, and abdomen were normal, and he was 
found qualified for active service.  According to a 
November 1989 clinical entry, the veteran was seen with 
complaints of nausea and two episodes vomiting the 
previous day.  Thereafter, he ate, and he had no vomiting 
or other symptoms.  The assessment was normal examination, 
and he was returned to full duty.  In July 1990, the 
veteran was hospitalized for treatment of a right ankle 
fracture.  On dental health questionnaires dated in April 
1990, May 1991, and March 1992, the veteran checked "no" 
to having experienced dizziness.

A February 1992 narrative summary indicates that the 
veteran had been hospitalized in January for treatment of 
alcohol dependence.  Tinea cruris was among the final 
diagnoses.  In June 1992, the veteran sustained a facial 
laceration as a restrained passenger in a motor vehicle 
accident, for which no surgery was required.

On an April 1993 report of medical history completed when 
he was examined for discharge, the veteran checked "no" to 
having had dizziness or fainting spells, skin diseases, 
frequent indigestion and stomach or intestinal trouble, or 
trouble sleeping.  He checked "yes" to having had motion 
sickness.  The examiner noted that the veteran claimed he 
suffered from various forms of motion sickness and there 
were no health entries regarding it.  When examined for 
discharge that day, the veteran's skin, genitourinary 
system, and abdomen were normal.  Mild 
hypercholesterolemia was noted, for which the veteran was 
counseled regarding diet and exercise.

Also in evidence at the time of the RO's March 1996 
determination were records from the Tuba City Indian 
Medical Center of the U.S. Public Health Service, dated 
from August to November 1993.  The records disclose that, 
in August, the veteran had been seen with complaints of 
five days of febrile illness and developed nausea, 
vomiting, and cramps.  Gastroenteritis was noted and 
medication prescribed.  When evaluated the next day, the 
veteran was still unable to keep anything down, but denied 
abdominal pain and diarrhea and said no one else at home 
was ill.  His past medical history included shigella 
dysentery and encephalopathy in 1971.  On examination, his 
skin was warm and dry with no lesions, and there was mild 
mid-epigastric tenderness with no masses.  Acute renal 
failure was noted.  The veteran was hospitalized and 
treated with intravenous fluids.  Diagnoses included acute 
renal failure, severe dehydration, viral gastroenteritis, 
and rhabdomyolysis, heat effects, and hyperphosphatemia.  
When he was seen in October 1993, for a job-related 
examination, the veteran's abdomen and genitourinary 
system were reported as within normal limits.  In November 
1993, the veteran was treated for bronchitis and a right-
hand injury.


The March 1996 rating decision was final based upon the 
evidence then of record.  However, a claim will be 
reopened if new and material evidence is submitted.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case 
is reopened and evaluated in light of all the evidence, 
both new and old.  Kightly v. Brown, 6 Vet. App. 200 
(1994); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence 
had been presented) will be evaluated, in the context of 
the entire record.  Evans v. Brown, 9 Vet. App. 273 
(1996).  In the present case, this means that the Board 
must look at all the evidence submitted since the March 
1996 decision that was the final adjudication that 
disallowed the appellant's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly 
and substantially upon the specific matter under 
consideration which is neither cumulative nor redundant 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a). See Hodge v. West, 155 F.3d. 
1356 (Fed. Cir. 1998).  Evidence that is solely cumulative 
or repetitious in character will not serve as a basis for 
reconsideration of a previous decision.  Moreover, Hodge 
stressed that under the regulation new evidence could be 
material if that evidence provided "a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating[] 
decision."  Hodge, supra, at 1363.

As noted above, the VCAA contains extensive provisions 
modifying procedures for the adjudication of all pending 
claims.  See 38 U.S.C.A. § 5103A(f) (West Supp. 2002), 
supra.  Since the veteran's request to reopen his claim 
was filed in 1997, the regulations in effect prior to 
August 29, 2001, are for application.

An application to reopen the appellant's claim was 
received by the RO in September 1997.  The evidence added 
to the record since the March 1996 rating action that 
declined to grant service connection for gastroenteritis 
and renal failure (also claimed as dizziness, vomiting, 
and headaches) and tinea versicolor includes VA and non-VA 
medical records and examination reports, dated from 1992 
to 1999, lay witness statements, and the veteran's oral 
and written statements.

Added to the record were Tuba City Indian Medical Center 
records, dated from June 1992 to June 1997, which indicate 
that the veteran was treated in June 1992 for injuries 
sustained in a rollover motor vehicle accident.  When 
initially seen, he was alert and oriented, and resting on 
a backboard.  He complained of forehead pain only, and his 
facial lacerations were stitched.

According to statements dated in January and February 
1998, from the veteran's father and mother, respectively, 
since his discharge from service the veteran had been 
treated for kidney problems, a skin disorder, and 
headaches.

VA outpatient records, dated in March 1997, indicate that 
the veteran complained of a stomach ache for several days 
and reported experiencing rashes, fatigue, and stomach 
problems since service.  He was noted to have a history of 
acute renal failure secondary to dehydration in 1993, 
secondary to heat stroke.  He complained of intermittent 
skin blistering and rashes and hypopigmented lesions over 
his arms, forearms, chest, and trunk.  On examination, 
hypopigmented lesions all over his skin were noted.  The 
pertinent medical assessment was petryanis versicolor, for 
which topical medication was prescribed, and post-prandial 
vomiting.  An April 1997 entry indicates a physician 
reviewed the veteran's laboratory test results and 
assessed increased transaminases and liver function tests, 
and macrocytosis, secondary to alcohol consumption.

Also added to the record is a December 1997 VA 
neurological examination report which indicates that the 
veteran complained of headaches and dizziness.  He 
reported a history of right ankle fracture and right 
maxillary sinus fracture.  The examiner noted that records 
showed ankle fractures in 1990 and 1992, and a maxillary 
fracture in 1992.  The veteran believed he was unconscious 
for six hours at the time of his ankle and sinus 
fractures, because he had no memory of what happened from 
the time of the crash until he woke up in the hospital.  
At that time he was not drinking, and was a passenger in 
an automobile that rolled over several times at high 
speed.  As to his headaches, the veteran first believed 
that they began in 1997, but then believed they began 
after the automobile accident.  He described having 
headaches approximately once to three times per week and 
said they were located in his forehead.  The headaches 
lasted from a few hours up to a whole day, with vomiting 
when he had excessive amounts of food.  He did not believe 
the headaches were related to his occasional drinking.  
The veteran further reported that the headaches were not 
associated with spots in front of his eyes, and that, when 
he was not drinking alcohol or had not consumed food, 
there was no vomiting.  It was noted that his parents also 
had headaches.  

On clinical evaluaation, areas of de-pigmentation, 
particularly over the extremities, were noted, ranging in 
size from two to five millimeters or more in size.  
Diagnoses included headache, not migrainous, of unknown 
cause.  The veteran was unable to describe any seizures, 
convulsions, loss of consciousness, dizzy spells, or 
falling in connection with a headache.  The examiner found 
no abnormality on neurological examination.

A December 1997 VA radiologic report indicates that X-rays 
of the veteran's skull showed no evidence of fracture, and 
was an essentially normal-looking skull series. 

According to a March 1998 VA gastrointestinal examination 
report, the veteran spent seven months in the Persian Gulf 
and was exposed to the "big smoke" in Kuwait.  Since 
discharge, he had experienced episodes of gastroenteritis 
and vomiting.  Two or three times a month he had 
epigastric discomfort, post-prandial vomiting, and 
diarrhea that usually lasted two or three days.  He had 
not seen physicians about his gastrointestinal complaints.  
On clinical evaluation, the examiner found no significant 
positive findings.  Examination of the veteran's abdomen 
was within normal limits.  The clinical impression was 
possible gastroesophageal reflux disease.  

An April 1998 VA report of an upper gastrointestinal (UGI) 
series shows the impression was an essentially normal 
upper gastrointestinal series, with a slightly patulous 
hiatus.


An August 1998 VA examination report indicates that the 
examiner reviewed the veteran's medical records that and 
noted a disorder apparently referred to as tinea 
versicolor, a macrocytic change in blood due to alcoholism 
in April 1997, and a normal UGI series in December 1997.  
The veteran reported diarrhea with loose stools only that 
occurred approximately every other week and lasted two or 
three days.  The only skin lesions to which he referred 
were pale or white spots over most of his body, compatible 
with tinea versicolor.  As to kidney problems, according 
to the examiner, the veteran was referring to an 
intermittent lumbar backache and related that to renal 
failure he experienced with his episode of dehydration in 
1993.  He had no urinary symptoms, no dysuria, and no 
stream problem.  Examination of the veteran's skin 
revealed a 4-centimeter (cm.) patch of superficial scar of 
the left medial thigh where the vesicles once appeared.  
There were multiple tiny depigmented patches over the 
entire body and limbs, compatible with tinea versicolor.  
The pertinent impression was history of renal failure 
associated with dehydration but, according to the VA 
examiner, the only current symptom sounded more 
musculoskeletal with some lumbar pain.  Laboratory test 
results included abnormal liver tests thought to possibly 
be secondary to the veteran's alcohol abuse, and urine 
tests.

The veteran's testimony at his June 1999 personal hearing 
at the RO was added to the record.  He denied having 
gastroenteritis prior to entering service, and said that 
within a year of discharge he had been treated for that 
disability at the Tuba City Medical Center.  He 
experienced left-sided pain that he associated with his 
kidney problem, but was not under medical treatment for 
it.  The veteran reported that he experienced diarrhea and 
vomiting in service and had recurrent symptoms, denied 
receiving post-service medical treatment, and said he 
self-medicated with over-the-counter remedies.  He said 
his claim for service connection for an undiagnosed 
illness manifested by digestive complaints was essentially 
the same as his claim for service connection for 
gastroenteritis.  The veteran reported experiencing kidney 
failure due to dehydration in 1993.  As to what caused the 
dehydration, he said, "I was working, working."  He denied 
treatment in service for kidney problems or an infection.  
He denied receiving follow-up medical treatment after his 
dehydration, and said he was told he had experienced 
residual kidney damage.  The veteran answered "no" when 
asked if he knew of any evidence that showed he had 
current renal damage.  The veteran also indicated that he 
had occasional dizziness and headaches.  He testified to 
having digestive problems that started in service when he 
was stationed in Saudi Arabia, but denied receiving 
treatment for it.  He reported vomiting, heartburn, and 
diarrhea but denied receiving medical treatment.  

Further, as to the veteran's claim regarding tinea 
versicolor, he denied having a skin condition before entry 
into service, and said he had first developed a problem in 
Saudi Arabia.  He denied treatment in service for a skin 
condition.  His entire body was affected by the skin 
problem that he said was "probably from Saudi Arabia".  He 
said his skin condition itched and he reported it to the 
physician at the Tuba City clinic, who gave him anti-itch 
cream.  He was not referred to a dermatologist.  The 
veteran reported having headaches since service, and 
denied ever being hit on the head or other injury in a 
motor vehicle accident.  He said his headache was in the 
back of the skull.

Also added to the record is a Persian Gulf War Registry 
Code Sheet completed by the veteran in December 1999.  On 
it, a VA examiner noted the veteran's complaints of 
headaches and rash.  Diagnoses included tension headaches 
and tinea pedis (left).

In December 1999, the veteran underwent a VA general 
medical examination.  According to the examination report, 
the examiner did not review the veteran's medical records.  
The veteran reported developing headaches after returning 
from the Persian Gulf, and described them as localized in 
the back of his head and occurring once or twice daily, 
lasting several hours and sometimes radiating to both 
sides of the head, associated with nausea but not 
photophobia.  The veteran had a rash that he described as 
white spots on his skin.  He had a left foot rash that 
occasionally itched.  He did not treat either rash, and he 
said both were present when he returned from the Persian 
Gulf.  Objectively, there was an excoriation in the 
interdigital area on the veteran's left foot with some 
scaling lesions on the plantar surface, not on the right 
foot.  There was no other rash seen.  The white spots were 
not identified, and he had no deforming lesions on the 
skin.  There was no abdominal pain and there was no 
history of diarrhea.  The pertinent clinical impression 
was mild tinea pedis of the right foot and tension 
headaches.

According to a December 1999 VA psychiatric examination 
report, the veteran described his overall health as good, 
and denied any other significant health problems.  He 
complained of headaches that occurred on a nightly or 
daily basis and affected his right occiput, and said he 
took Rolaids or Tums for heartburn.  There was no 
diagnosed psychiatric disorder found.  

The evidence added to the file in the context of the 
attempt to reopen the previously denied claims essentially 
fails to address the inadequacies of the appellant's claim 
at the time of the prior denial in March 1996.  In this 
respect, the additional evidence submitted does not 
suggest that a gastrointestinal or renal disorder or skin 
disease was present in service, and the recent VA medical 
opinions do not support the appellant's contentions that 
such disorders were incurred in or related to his period 
of active service.

Even assuming, arguendo, that the appellant's claim for 
service connection for gastrointestinal and renal disorder 
(manifested by dizziness, vomiting, and headaches) and 
tinea (versicolor) were to be reopened and considered on 
the merits, the claims would still fail. 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-
existing injury suffered, or disease contracted, during 
such service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.303(a), 3.304.  Where there is a chronic disease shown 
as such in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  When a 
condition noted during service is not shown to be chronic, 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of 
the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that "a veteran seeking 
disability benefits must establish . . . the existence of 
a disability [and] a connection between the veteran's 
service and the disability."  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  This principle has been repeatedly reaffirmed by 
the Federal Circuit Court, which has stated that "a 
veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between 
the veteran's service and the disability."  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000). 

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
require professional evidence.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997)
("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

The veteran has contended that service connection should 
be granted for gastroenteritis and renal failure (also 
claimed as dizziness, vomiting, and headaches) and tinea 
versicolor.  Although the evidence shows that in August 
1993 the veteran was treated for gastroenteritis and 
experienced renal failure due to dehydration secondary to 
heat, there is no current diagnosis of gastroenteritis and 
renal failure.  Moreover, although service medical records 
show the veteran was treated for two episodes of vomiting 
in 1989, his gastrointestinal system was normal when 
examined for separation from service.  In addition, the 
veteran testified that working (apparently outdoors) 
caused the dehydration that led to his renal failure.  In 
fact, the veteran denied receiving any treatment for these 
disorders following his 1993 treatment.  Furthermore, when 
examined by VA in December 1999, the veteran mentioned 
that he took Rolaids and Tums for heartburn, but neither 
renal failure nor gastroenteritis was diagnosed.  See 
Rabideau, supra.

Further, while a service medical records reflect a 
diagnosis of tinea cruris, and although the veteran has 
been variously diagnosed with tinea versicolor and tinea 
pedis, no competent medical evidence has been submitted to 
show that this disability is related to service or any 
incident thereof.  On the other hand, the record reflects 
that his skin was normal on separation from service and 
the first post-service evidence of record of tinea 
versicolor is apparently from 1997, nearly four years 
after the veteran's separation from service.  In short, no 
medical opinion or other medical evidence relating the 
veteran's tinea pedis or versicolor to service or any 
incident of service has been presented.

Moreover, as to any assertion the veteran may make that he 
has a skin disorder as a manifestation of an undiagnosed 
illness, as noted below in greater detail, compensation is 
payable only for chronic disability that "by history, 
physical examination and, laboratory tests cannot be 
attributed to any known clinical diagnosis."  38 C.F.R. 
§ 3.317(a)(1)(ii).  As the veteran's skin disorder, 
diagnosed as tinea cruris, tinea versicolor and, most 
recently as tinea pedis (left), has been attributed to a 
known clinical diagnosis, his claim for service connection 
for a skin disorder, as manifestation of an undiagnosed 
disorder would also be denied.  See Neumann v. West, 14 
Vet. App. 12, 22 (2000), vacated on other grounds, sub. 
nom Neumann v. Principi, 14 Vet. App. 304 (2001) (Court 
found VA's regulatory requirements to be "consistent with 
the legislative intent of Congress as expressed in the 
clear language of 38 U.S.C. § 1117," and noted that, 
"[g]enerally, where a veteran attempts to establish 
service connection on a presumptive basis, this Court has 
held that all that need be shown is that the veteran meets 
the requirements of the presumptive statute and 
regulation").

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own testimony and that 
of his family and/or associates because, as lay persons, 
neither he nor they are competent to offer medical 
opinions.  The Court of Appeals for Veterans Claims has 
made this clear in numerous cases.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. at 495; see also Routen v. Brown, 
supra.  In other words, without our doubting for a moment 
the sincerity of the veteran's accounts of his medical 
problems, we must be mindful that only medical 
professionals may make valid medical assessments of his 
condition, his current disability, and the etiology 
thereof.

Consequently, the Board finds that the evidence received 
since the March 1996 rating decision regarding the claims 
for service connection for gastroenteritis and renal 
failure (also claimed as dizziness, vomiting, and 
headaches) and tinea is cumulative of the evidence 
previously considered by the RO and not sufficiently 
significant to not warrant reconsideration of the merits 
of the claims on appeal.  As the evidence received since 
the March 1996 rating decision to deny service connection 
for gastroenteritis and renal failure (claimed as 
dizziness, vomiting, and headaches) and tinea is not new 
and material, it follows that the claims for service 
connection for gastroenteritis and renal failure (also 
claimed as dizziness, vomiting, and headaches) and tinea 
versicolor may not be reopened.

III.  Service Connection

Upon examination for entry into service, in September 
1988, the veteran's neurological, gastrointestinal, and 
musculoskeletal systems were normal and he was found 
qualified for active service.  Service medical records are 
essentially negative for complaints of or treatment for 
joint pain or insomnia.  In November 1989, the veteran was 
treated for two episodes of vomiting.  In June 1992, he 
was treated for residuals of a facial laceration sustained 
as a passenger in a motor vehicle accident. On the report 
of medical history completed in April 1993, when he was 
examined for separation, the veteran checked "no" to 
having swollen or painful joints and frequent or severe 
headaches, frequent indigestion or stomach trouble, and 
frequent trouble sleeping.  When examined that day, his 
musculoskeletal, gastrointestinal, and neurological 
systems were reported as normal.

The veteran's service records reflect that he served in 
Southwest Asia during the Persian Gulf War, and his awards 
and decorations include receipt of the Southwest Asia 
Service Medal and Kuwait Liberation Medal.

Post service, VA and non-VA medical records and 
examination reports, dated from 1992 to 1999, are 
associated with the claims file.  The Tuba City Indian 
Medical Center records reflect that, in August 1993, the 
veteran was treated for acute renal failure, severe 
dehydration, viral gastroenteritis, and rhabdomyolysis and 
heat effects.  He was hospitalized for intravenous 
treatment.  When examined in October 1993 in conjunction 
with a job-related examination, the veteran's 
gastrointestinal system was described as within normal 
limits.

According to VA medical records, dated in March and Apri1 
1997, the veteran reported serving in the Persian Gulf 
area and identified symptoms including fatigue and stomach 
problems.  The pertinent assessment included post-prandial 
vomiting.  Upon review of the veteran's medical tests, in 
April 1997 a VA physician assessed macrocytosis secondary 
to alcoholism and transaminases.

The veteran underwent VA neurological examination in 
December 1997, and complained of headaches that were not 
associated with spots in front of his eyes.  It was noted 
that he had been injured in a 1992 motor vehicle accident 
when he was a passenger in an automobile that rolled 
several times at high speed.  The veteran first believed 
that the headaches began in 1997 but then believed they 
began after the automobile accident.  He described having 
headaches approximately once to three times per week, and 
said they were located in his forehead.  The headaches 
lasted a few hours up to a whole day, with vomiting when 
he had excessive amounts of food.  He did not believe the 
headaches were related to his occasional drinking.  The 
veteran further reported that the headaches were not 
associated with spots in front of his eyes, and when he 
was not drinking alcohol or had not consumed food there 
was no vomiting.  He reported that his parents had 
headaches.  Diagnoses included headache, not migrainous, 
of unknown cause.  The veteran was unable to describe any 
seizures, convulsions, or loss of consciousness, dizzy 
spells, or falling in connection with a headache.  The 
examiner found no abnormality on neurological examination.

A December 1997 VA radiologic report indicates that X-rays 
of the veteran's skull showed no evidence of fracture, and 
was an essentially normal looking skull series. 

In 1998 written statements, the veteran's mother and 
father stated that he had experienced long sleep 
disturbances, headaches, and muscle and joint pain since 
his discharge from service.

In March 1998, the veteran underwent VA gastrointestinal 
examination.  According to the examination report, he had 
experienced episodes of gastroenteritis and vomiting since 
his return from the Persian Gulf War.  He had epigastric 
discomfort and post-prandial vomiting, and diarrhea 
approximately two or three times a month, and said the 
illness lasted two or three days.  He denied bloody 
diarrhea.  He had not seen physicians about his 
gastrointestinal complaints.  On examination, there were 
no significant positive findings.  Abdominal examination 
was within normal limits.  The impression was possible 
gastroesophageal reflux disease.  A UGI series performed 
by VA in April 1998 was essentially normal.

An August 1998 VA examination report reflects that the 
examiner reviewed the veteran's medical records.  The 
veteran complained of sleeplessness and multiple joint 
pains after discharge.  He reported restlessness with 
tossing and turning and only an occasional night of good 
sleep.  He had diarrhea with loose stools that occurred 
approximately every other week and lasted two or three 
days.  He had few muscle pains and actually had more joint 
pains, especially in both shoulders and knees, but 
especially the right knee and the right ankle.  The pain 
occurred when he tried to use them, such as by throwing a 
ball, or walking extensively.  He denied joint swelling 
and did not claim any limitation of motion.  On clinical 
evaluation, the veteran was observed to be well nourished, 
well developed, and fairly muscular.  He walked with a 
normal gait.  There was some anterior shoulder muscle 
tenderness, and no impingement signs.  There was full 
range of motion at both shoulders, and normal range of 
motion of the lumbar spine.  There were minimal crepitants 
of the knees, which had normal appearance and no 
deformity.  Range of motion of the right knee was from 0 
to 130 degrees, and from 0 to 140 degrees for the left 
knee.  There was no instability, but some popping when the 
veteran squatted on the right knee.  There was normal 
range of ankle motion with no evidence of deformity.  The 
pertinent impression was multiple joint pains, 
nonspecific, that could include mild impingement symptoms 
of the shoulders and perhaps mild chondromalacia of the 
patella.  There was no limitation of motion or evidence of 
synovitis or other deformities.  As to the veteran's 
insomnia, it was noted that he had problems with alcohol 
and that he still did drink, although he claimed his 
intake was light.  X-rays of the veteran's back, right 
knee, shoulders, and right ankle were normal.

At his June 1999 personal hearing at the RO, the veteran 
testified that he first experienced joint pain in service 
and continued to have it after discharge.  He felt the 
pain in his whole body.  He had never sought medical 
treatment in service or after discharge for the joint 
pain, and said that his symptoms were not very severe and 
never caused him to miss work.  He reported recurrent 
gastrointestinal symptoms, and said his digestive problems 
started on active duty in Saudi Arabia.  At present, he 
experienced vomiting, heartburn, and diarrhea 
approximately three or four times a week, but it was 
usually vomiting, for which he self medicated by taking 
Pepto Bismol.  He said his claim for service connection 
for a digestive disorder, as due to an undiagnosed 
illness, was essentially the same as the claim for service 
connection for gastroenteritis.  He said he experienced 
recurring headaches and dizziness.  As to his claim for 
insomnia, the veteran said he usually went to sleep at 
about 9 o'clock and awoke at 4:30 in the morning.  He had 
not undergone sleep studies.  At a July 1999 RO hearing 
regarding a claim for service connection for a psychiatric 
disorder, he said he was exposed to scud missile attacks, 
and first experienced insomnia while serving overseas.

In December 1999, the veteran underwent VA general medical 
examination.  According to the examination report, the 
veteran's medical records were unavailable for the 
examiner's review.  The veteran developed headaches after 
returning from the Persian Gulf area that he described as 
localized in the back of his head; they occurred once or 
twice daily, lasted several hours, and sometimes radiated 
to both sides of the head.  It was not pulsatile, and was 
associated with some nausea but no photophobia.  He did 
construction work.  On examination, the veteran's gait and 
posture were normal, there was no abdominal pain, and he 
had good bowel sounds.  There was no history of diarrhea.  
He complained of myalgias but did not describe any 
specific joint or muscle and said he had a lot of total 
body aches and pain.  Examination of the muscles appeared 
normal.  There were no areas of tenderness and no trigger 
points, particularly over the neck or trapezius area or 
the elbows.  The veteran complained of some nightmares and 
low energy syndrome, but did not complain of chronic 
fatigue.  Gait, stance, and coordination were normal.  The 
pertinent impressions were myalgia, tension headaches, and 
nightmares.

According to a December 1999 VA psychiatric examination 
report, the veteran described his overall health as good 
to fair.  He described having daily or nightly headaches 
that affected his right occiput, said he took Rolaids for 
heartburn, and that his sleep pattern was somewhat 
disturbed.  There was no diagnosed psychiatric disorder.

The veteran is asserting both direct service connection 
under the aforementioned provisions of law, and is 
contending that he suffers from disabilities that are 
manifestations of undiagnosed illness resulting from his 
service in the Persian Gulf region during Operation Desert 
Shield/Desert Storm.

With regard to such claims, in November 1994, Congress 
enacted the Persian Gulf War Veterans' Benefits Act, as 
title I of Public Law No. 103-446.  That statute, in part, 
added a new section 1117 to title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness, or combination of undiagnosed 
illnesses, which became manifest either during active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more 
within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian 
Gulf War.  In establishing the presumptive period, the 
Secretary was to review any credible scientific or medical 
evidence, the historical treatment afforded other diseases 
for which service connection is presumed, and other 
pertinent circumstances regarding the experience of 
Persian Gulf veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding a regulation at 38 C.F.R. § 3.317, 
which defines qualifying Gulf War service, establishes the 
presumptive period for service connection, and denotes a 
broad but non-exclusive list of signs and symptoms which 
may be representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a 
veteran had to experience manifestations of a chronic 
disability was two years after the date on which he/she 
last performed active service in the Southwest Asia 
theater of operations during the Gulf War.  In April 1997, 
VA published an interim rule which extended the 
presumptive period to December 31, 2001.  This extension 
of the presumptive period was adopted as a final rule in 
March 1998, and, in October 1998, Public Law No. 105-277, 
§1602(a)(1), added 38 U.S.C. § 1118, which codified the 
presumption of service connection for manifestations of 
undiagnosed illness.

In November 2001, VA issued an interim final rule which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the 
presumptive period from December 31, 2001, to December 31, 
2006.  This interim rule became effective as of November 
9, 2001.  66 Fed. Reg. 56,614, 56,615 (Nov. 9, 2001).

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001 
(VEBEA), Public Law No. 107-103, 115 Stat. 976 (2001), 
amending various provisions of 38 U.S.C. §§ 1117, 1118.  
Section 202 of the VEBEA restyled the term "chronic 
disability" in 38 U.S.C.A. § 1117 as "qualifying chronic 
disability," and expanded compensation availability for 
Persian Gulf veterans to include "a medically unexplained 
chronic multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that 
is defined by a cluster of signs or symptoms", as well as 
"[a]ny diagnosed illness that the Secretary determines in 
regulations . . . warrants a presumption of service- 
connection."


The VEBEA also codified, in statute, with slight 
modification, the non-exclusive list of signs or symptoms 
recognizable under 38 C.F.R. § 3.317(b), supra, in new 
38 U.S.C.A. § 1117(g), to include "(2) Unexplained rashes 
or other dermatological signs or symptoms" and "(3) 
Headache."  In addition, the VEBEA extended the period 
during which an undiagnosed illness must be manifested, to 
the requisite 10 percent degree, to December 31, 2006.  
The changes effected by the VEBEA were mandated to become 
effective on March 1, 2002.  To afford the veteran the 
maximum benefit of the law, to whatever extent those 
changes are pertinent to the issues in this case, the 
Board will consider both the pre- and post-VEBEA law.

The completely revised section 1117(a) now provides as 
follows:

(1) The Secretary may pay compensation 
under this subchapter to a Persian Gulf 
veteran with a qualifying chronic 
disability that became manifest-
(A) during service on active duty in 
the Armed Forces in the Southwest 
Asia theater of operations during 
the Persian Gulf War; or
(B) to a degree of 10 percent or 
more during the presumptive period 
prescribed under subsection (b).

(2) For purposes of this subsection, 
the term "qualifying chronic 
disability" means a chronic disability 
resulting from any of the following (or 
any combination of any of the 
following): 
(A) An undiagnosed illness. 
(B) A medically unexplained chronic 
multisymptom illness (such as 
chronic fatigue syndrome, 
fibromyalgia, and irritable bowel 
syndrome) that is defined by a 
cluster of signs or symptoms. 
(C) Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under subsection (d) 
warrants a presumption of service-
connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

Also, a new subsection (g) was added to section 1117, as 
follows:

(g) For purposes of this section, signs 
or symptoms that may be a manifestation 
of an undiagnosed illness or a chronic 
multisymptom illness include the 
following: (1) Fatigue. (2) Unexplained 
rashes or other dermatological signs or 
symptoms. (3) Headache. (4) Muscle 
pain. (5) Joint pain. (6) Neurological 
signs and symptoms. (7) 
Neuropsychological signs or symptoms. 
(8) Signs or symptoms involving the 
upper or lower respiratory system. (9) 
Sleep disturbances. 
(10) Gastrointestinal signs or 
symptoms. (11) Cardiovascular signs or 
symptoms. (12) Abnormal weight loss. 
(13) Menstrual disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of section 
1117(g) as manifestations of an undiagnosed illness.  The 
effective dates of all of the cited amendments was March 
1, 2002.  See 66 Fed. Reg. 56,614, 56,615 (Nov. 9, 2001) 
(codified at 38 C.F.R. § 3.317(a)(1)(i) (2002)).

The present version of 38 C.F.R. § 3.317 (2002), entitled 
"Compensation for certain disabilities due to undiagnosed 
illnesses," provides as follows - 

(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to 
a Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability:

(i) became manifest either during 
active military, naval, or air 
service in the Southwest Asia 
theater of operations during the 
Persian Gulf War, or to a degree of 
10 percent or more not later than 
December 31, 2006; and

(ii) by history, physical 
examination, and laboratory tests 
cannot be attributed to any known 
clinical diagnosis.

(2) For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective 
evidence perceptible to an examining 
physician, and other, non-medical 
indicators that are capable of 
independent verification.

(3) For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-
month period will be considered 
chronic. The 6-month period of 
chronicity will be measured from the 
earliest date on which the pertinent 
evidence establishes that the signs 
or symptoms of the disability first 
became manifest.

(4) A chronic disability resulting 
from an undiagnosed illness referred 
to in this section shall be rated 
using evaluation criteria from part 4 
of this chapter for a disease or 
injury in which the functions 
affected, anatomical localization, or 
symptomatology are similar.

(5) A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of 
the United States.

(b) For the purposes of paragraph 
(a)(1) of this section, signs or 
symptoms which may be manifestations of 
undiagnosed illness include, but are 
not limited to:

(1) fatigue; (2) signs or symptoms 
involving skin; (3) headache; (4) 
muscle pain; (5) joint pain; (6) 
neurologic signs or symptoms; (7) 
neuropsychological signs or 
symptoms; (8) signs or symptoms 
involving the respiratory system 
(upper or lower); (9) sleep 
disturbances; (10) gastrointestinal 
signs or symptoms; (11) 
cardiovascular signs or symptoms; 
(12) abnormal weight loss; (13) 
menstrual disorders.

(c) Compensation shall not be paid 
under this section:

(1) if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, 
naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War; or

(2) if there is affirmative evidence 
that an undiagnosed illness was 
caused by a supervening condition or 
event that occurred between the 
veteran's most recent departure from 
active duty in the Southwest Asia 
theater of operations during the 
Persian Gulf War and the onset of 
the illness; or

(3) if there is affirmative evidence 
that the illness is the result of 
the veteran's own willful misconduct 
or the abuse of alcohol or drugs.

(d) For purposes of this section:

(1) the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in 
the Southwest Asia theater of 
operations during the Persian Gulf 
War.

(2) the Southwest Asia theater of 
operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone 
between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, 
the Arabian Sea, the Red Sea, and 
the airspace above these locations.

Where laws or regulations change after a claim has been 
filed or reopened and before the administrative or 
judicial process has been concluded, the version more 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has 
done so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

As to the present case, however, the changes made to 38 
U.S.C.A. §§ 1117 and 1118 did not materially change the 
law as to the symptoms claimed for service connection as 
due to an undiagnosed illness by this veteran, and hence 
do not affect the adjudication of his claims.  Therefore, 
the Board finds that the veteran is not prejudiced in any 
way by the Board's adjudication of his claims without 
remand to the RO for initial consideration under the 
revised statute.  See Curry v. Brown, 7 Vet. App. 59 
(1994); Barnett v. Brown, 8 Vet. App. 1 (1995); See also 
Soyini v. Derwinski, supra; Sabonis v. Brown, supra.


In order to obtain a grant of service connection pursuant 
to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a veteran 
needs to present some evidence (1) that he or she is a 
Persian Gulf veteran; (2) who exhibits objective 
indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or 
more signs or symptoms such as those listed in paragraph 
(b) of 38 C.F.R. § 3.317; (3) which became manifest either 
during active military, naval or air service in the 
Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later 
than December 31, 2006; and (4) that such symptomatology 
by history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.  38 
C.F.R. § 3.317(a);  See Neumann v. West, 14 Vet. App. 12, 
22 (2000), vacated on other grounds, 14 Vet. App. 304 
(2001) (per curiam order).

Section 3.317 explicitly acknowledges that a claimant's 
"signs or symptoms" need not be shown by medical evidence; 
however, the regulation does specifically require some 
"objective indications" of disability.  See 38 C.F.R. § 
3.317(a). "'Objective indications of chronic disability' 
include both 'signs,' in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical, indicators that are capable of independent 
verification."  38 C.F.R.  3.317(a)(2); Neumann, supra.  
Thus, although medical evidence of signs or symptoms is 
clearly not required to grant a claim, the regulation does 
require that there be some objective, independently 
verifiable evidence of the symptoms.  Id.

On the question of the applicability of 38 C.F.R. § 3.317, 
we note that the appellant did serve in the Southwest Asia 
theater of operations during the Persian Gulf War, and he 
has asserted the manifestation, prior to December 31, 
2006, of chronic signs and symptoms listed in that 
regulation.  However, 38 C.F.R. § 3.317, by its terms, 
applies only where the listed signs and symptoms cannot be 
attributed to any known clinical diagnosis.

In VAOPGCPREC 8-98 (Aug. 3, 1998), the VA General Counsel 
noted that, on its face, 38 U.S.C.A. § 1117(a) confers no 
authority to grant presumptive service connection for any 
diagnosed disease, regardless of whether the disease may 
be characterized as poorly defined.  Section 1117(a) 
authorizes VA to pay compensation "to any Persian Gulf 
veteran suffering from a chronic disability resulting from 
an undiagnosed illness (or combination of undiagnosed 
illnesses)" which became manifest in service in the 
Southwest Asia Theater or within a prescribed presumptive 
period.  The term "undiagnosed illness," read literally, 
means an illness that has not been diagnosed.  It is well 
established that the plain meaning of a statute's language 
is controlling except in "'rare and exceptional 
circumstances,' when a contrary legislative intent is 
clearly expressed."  Ardestani v. Immigration and 
Naturalization Serv., 502 U.S. 129, 135-36 (1991) 
(citation omitted) (quoting Rubin v. United States, 449 
U.S. 424, 430 (1981)).

1.  Service connection for muscle and joint pain, as a 
manifestation
of an undiagnosed illness

As to the appellant's claim that he suffers from 
undiagnosed illnesses related to his service in the 
Persian Gulf, with respect to aching muscles and joints, 
the Board finds, after considering the evidence and 
applicable regulations, that the preponderance of the 
evidence goes against this claim.  In particular, the 
Board observes that the appellant testified at his June 
1999 personal hearing at the RO that he suffered from 
joint pain in his whole body that began after he was 
deployed to the Persian Gulf region.

However, when examined by VA in December 1997, the veteran 
did not report any joint pain.  At an August 1998 VA 
examination, he described few muscle pains and described 
more joint pains, especially in the shoulders and knees, 
especially in the right knee and ankle.  He denied joint 
swelling, and did not claim any limitation of motion.  
Examination findings revealed that the veteran's gait was 
normal and there was some anterior shoulder muscle 
tenderness, but no impingement signs.  There was full 
range of motion at both shoulders and the lumbar spine, 
and essentially normal range of knee motion.  The 
pertinent impression was multiple joint pains, 
nonspecific, that could include mild impingement symptoms 
of the shoulders and perhaps mild chondromalacia of the 
patella.  



At the December 1999 VA examination, the veteran again 
complained of joint paints.  The examiner noted no trigger 
points and no areas of tenderness.  The pertinent 
impression was myalgia.  However, there were essentially 
no abnormal findings with respect to the veteran's joints.  
The Board notes service connection is in effect for a 
right ankle fracture.  In sum, the probative and objective 
medical evidence of record shows no abnormal findings with 
respect to the veteran's muscles or joints.  The VA 
examinations in 1998 and 1999 reflected full range of 
shoulder, lumbar spine, and ankle motion, with only 
minimal limitation of right knee motion in 1998, and some 
anterior shoulder muscle tenderness in 1998 that was not 
found in 1999.  The veteran has not submitted any medical 
evidence reflecting treatment or abnormal clinical 
findings with respect to muscle and joint pain.  Thus, the 
Board finds that the veteran has not submitted an 
objective indication of chronic disability associated with 
his muscles and joints during the relevant period of 
service or to a degree of disability of 10 percent or more 
within the specified presumptive period after service.

The Court has held, in Brammer v. Derwinski, 3 Vet. 
App. 223 (1992), that, in the absence of proof of a 
present disability, there can be no valid claim for 
service connection.  An appellant's belief that he or she 
is entitled to some sort of benefit simply because he or 
she had a disease, injury, or exposure while on active 
service is mistaken, since Congress has specifically 
limited entitlement to service connection to cases where 
there is resulting disability.  Accordingly, the veteran's 
claim for service connection for muscle and joint pain, as 
a manifestation of an undiagnosed illness, must be denied, 
on the basis that the preponderance of the evidence is 
against the claim.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.

2.  Service connection for insomnia (claimed as an 
undiagnosed illness
manifested by sleep problems)

The Board further finds that the preponderance of the 
objective medical evidence of record is against the 
veteran's claim for insomnia as due to an undiagnosed 
illness.  Specifically, the Board notes that the veteran 
has maintained that he initially began to suffer from 
insomnia, but denied chronic fatigue, while deployed to 
the Persian Gulf.  He reported that he did not seek 
medical attention for the problem at that time.  However, 
the evidence demonstrates that the veteran's first 
complaint of insomnia was noted in a 1997 VA outpatient 
record, when he identified symptoms including fatigue that 
he associated with serving in the Persian Gulf War.  
Further, when examined by VA in August 1998, the veteran 
complained of restlessness, with tossing and turning, and 
insomnia was noted and the examiner also reported the 
veteran's problems with alcohol abuse.  

In addition, on VA general medical examination in December 
1999, the veteran complained of some nightmares and low 
energy syndrome but did not complain of chronic fatigue.  
The pertinent impression was nightmares.  On VA 
psychiatric examination the same month, the examiner found 
no diagnosed mental disorder, and noted the veteran's 
somatic complaints of right ankle soreness, headaches, and 
intermittent heartburn and indigestion.

In sum, the Board finds that the veteran has failed to 
submit any medical evidence reflecting treatment or 
abnormal clinical findings with respect to his claim of 
insomnia, as due to an undiagnosed disorder.  In other 
words, the appellant has not submitted evidence that his 
alleged insomnia or sleep difficulty is a manifestation of 
an undiagnosed illness.  Further, the veteran has not 
submitted any medical evidence reflecting treatment or 
abnormal clinical findings with respect to insomnia or 
sleeplessness.  See Brammer v. Derwinski, supra.  
Moreover, the available medical evidence of record shows 
that the appellant's sleeplessness has been variously 
attributed to his alcohol consumption and, therefore, it 
also is no longer a manifestation of an undiagnosed 
illness.  Thus, the Board finds that the evidence 
preponderates against the appellant's claim for service 
connection for insomnia, as manifestation of an 
undiagnosed illness.  As such, the veteran's claim for 
service connection for insomnia, as a manifestation of an 
undiagnosed illness must be denied on the basis that the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. 

3.  Service connection for a digestive condition, as a 
manifestation
of an undiagnosed illness

The veteran has also claimed service connection for a 
digestive condition, as a manifestation of an undiagnosed 
illness.  However, at his June 1999 personal hearing, he 
testified that this claim was the "same thing" as his 
claim for service connection for gastroenteritis.  As 
noted above, compensation is payable only for chronic 
disability that "by history, physical examination and, 
laboratory tests cannot be attributed to any known 
clinical diagnosis."  38 C.F.R. § 3.317(a)(1)(ii).  As the 
veteran's gastroenteritis, diagnosed in 1993 and not 
since, has been attributed to a known clinical diagnosis, 
his claim for service connection for a digestive disorder, 
as manifestation of an undiagnosed disorder must be 
denied. 

4.  Service connection for headaches, as a manifestation
of undiagnosed illness

As to the appellant's claim that he suffers from 
undiagnosed illness related to his service in the Persian 
Gulf with respect to headaches, the Board finds, after 
considering the evidence and applicable regulations, that 
the preponderance of the evidence goes against this claim.  
In particular, the Board observes that the veteran 
testified at his personal hearing at the RO that he 
suffered from headaches that he apparently attributed to 
his service in the Persian Gulf War. 

At the December 1997 VA neurological examination, the 
examiner noted the veteran's report of headaches, 
initially thought to have started in 1997, but then 
believed to have begun after his automobile accident.  He 
did not believe the headaches were related to his 
occasional drinking.  The examiner's diagnoses included 
headache that was not migrainous, and was of unknown 
cause.  However, in December 1999, a VA examiner noted the 
veteran's complaints of headaches after returning from the 
Persian Gulf area, which were localized in the back of his 
head and occurred one or twice daily, lasted for several 
hours, and occasionally radiated to both sides of his 
head.  The pertinent impression at that time was tension 
headaches.

In order for a Persian Gulf veteran to establish 
entitlement to compensation for undiagnosed disabilities, 
the legal criteria provide, in relevant part, that the 
illness not be attributable to any known clinical 
diagnosis by history, physical examination, and/or 
laboratory tests.  The current medical evidence in this 
case demonstrates that the appellant's headaches are due 
to tension headaches.  Thus, the headache complaints have 
been attributed to a known, clinical diagnosis.  In other 
words, the appellant has not submitted evidence that his 
headache symptoms are manifestations of undiagnosed 
illness.  The preponderance of the evidence is against the 
appellant's claim concerning service connection for 
headaches as due to an undiagnosed illness.  Thus, the 
appellant is not entitled to service connection for his 
headache as manifestations of an undiagnosed illness under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

The appellant has been specific in contending that he 
suffers from undiagnosed illnesses related to his service 
in the Persian Gulf.  The Board does not doubt the 
sincerity of the appellant's contentions, but, as a lay 
person, he is not competent to offer medical opinions.  
The veteran's opinion, although obviously sincere, that 
there is an etiological relationship between any chronic 
joint pain, insomnia, digestive disorder and headaches, 
and his Persian Gulf War service, lacks probative value.  
Questions of medical diagnosis or causation require the 
expertise of a medical professional.  See Espiritu v. 
Derwinski and Routen v. Brown, supra.  There is no 
evidence that the veteran has the medical background 
sufficient to render such an opinion. 

Finally, the Board notes that, while the issues currently 
on appeal regard claims for service connection for 
undiagnosed illnesses, the appellant is not precluded from 
filing claims for service connection for any diagnosed 
disorders that he may believe are directly related to 
service (as noted in the Introduction to this decision and 
the first section of this decision).  In this respect, he 
would need to present competent medical evidence of a 
current disability or disabilities, and evidence that such 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).


ORDER

New and material evidence having not been submitted, the 
appellant's application to reopen the claims of 
entitlement to service connection for gastroenteritis and 
renal failure (also claimed as dizziness, vomiting, and 
headaches) and for tinea versicolor is denied.

Service connection muscle and joint pain, as a 
manifestation of an undiagnosed illness, is denied.

Service connection for insomnia claimed as an undiagnosed 
illness manifested by sleep problems, is denied.

Service connection for a digestive disorder, as a 
manifestation of an undiagnosed illness, is denied.

Service connection for headaches, as a manifestation of 
undiagnosed illness, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


